DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first (proximal) radius of curvature being about 1 mm and the second (distal) radius of curvature being about 6 mm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 is objected to for claiming “at least one z-stent stent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 is rejected for having new matter, since the originally filed invention fails to have support for the first (proximal) radius of curvature being 1mm and the second (distal) radius of curvature being 6 mm.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 29, and 34 are indefinite for claiming “the first curved portion and the second curved portion each comprises at least one radius of curvature, and the radius of curvature of at least one of the proximal apices is greater than the radius of curvature of at least one of the distal apices”, but also claiming:
“a first radius of curvature of one of the proximal apices” (claim 21),
 “the proximal apices comprises a first radius of curvature, where a second radius of curvature of one of the distal apices” (claim 29), and
“a first radius of curvature of one of the distal apices” and “a second radius of curvature of one of the proximal apices”.
 It is not clear if “a first radius of curvature” and “a second radius of curvature” are the same as the “at least one radius of curvature” of each of the proximal apex and the distal apex, or if they are additional radii of curvature.
Claim 33 is indefinite for claiming the first radius of curvature is about 1mm and the second radius of curvature is about 6 mm, when claim 29, from which this depends, has already indicated that the first radius of curvature is much larger than that of the second radius of curvature. It is unclear how the first radius of curvature can be both 1mm (while the second radius of curvature is 6 mm) when the claim has already required the first radius of curvature to about 2.6-18 times larger than the second radius of curvature. Clarification is required. 
Remaining claims are indefinite for depending on an indefinite clam.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim(s) 21-22, 24-29, 31-32, 34-36, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg et al. (US 20040106978 A1) hereinafter known as Greenberg in view of Berra et al. (US 20050049674 A1) hereinafter known as Berra.
Regarding claim 21, Greenberg discloses a stent-graft system (20) for treatment of a medical condition (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Greenberg was considered capable of performing the cited intended use of treating a medical condition, for example aneurysm. See [0007]), the system comprising:
a proximal component (Figures 1-2) comprising a graft (Figures 1-2 item 3) having proximal (top) and distal ends (bottom), and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions (Figure 1 item 11), where at least one of the distal apices of the stent is attached to the graft using one or more sutures (Figure 2 items 12, 19),
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion (Figures 1-2; top and bottom curves of the stent (11) respectively); and 
a distal component (Figures 3-4) comprising a graft (Figures 3-4 item 22) having proximal (top) and distal ends (bottom), where upon deployment, the proximal and distal components at least partially overlap with one another to permit continuous flow therebetween (this appears to be an intended method of deployment of the two structures, which doesn’t affect the structure of either component. (See the intended use statement above). See also Figures 5-6 and [0058]), 
but is silent with regards to the radius of curvature for one of the proximal apices is greater than that of one of the distal apices,
and the first radius of curvature of one of the proximal apices is greater than 1.5 mm.
However, regarding claim 21 Berra teaches a stent graft system which includes a stent (Figure 1 item 30) has proximal and distal apices with varying radii of curvature in that a radius of curvature of a proximal apex is greater than a radius of curvature of a distal apex ([0167] a proximal apex radius of curvature is “approximately 1.5 mm”; [0063] a distal apex has a radius of curvature of about 0.5 mm),

Greenberg and Berra are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Greenberg by changing the radii of curvature of the proximal or distal apices of the stent of the proximal component such as is taught by Berra in order to prevent the stent from puncturing the blood vessel near the proximal apices (Berra [0167]). 
Regarding claim 22, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Berra further teaches the first radius of curvature is at least two times greater than the radius of curvature of one of the distal apices ([0167] and [0063] “approximately 1.5 mm” is at least twice as large as 0.5 mm).
Regarding claim 24, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses the distal component further comprises at least one z-stent coupled to the distal end of the graft and extending distally therefrom (Figure 3 item 34) that reduces proximal migration of the distal end of the distal component (this is stated as a functional limitation of the z-stent. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Greenberg discloses (as detailed above) all the structural limitations required to perform the recited functional language of reducing proximal migration of the distal end of the distal component (see at least Greenberg [0052] barbs would aid in preventing distal migration)), therefore was considered to anticipate the claimed apparatus.).
Regarding claim 25, the Greenberg Berra Combination teaches the system of claim 24 substantially as is claimed, 
wherein Greenberg further discloses the at least one z-stent coupled to the distal end of the graft comprises at least one barb oriented in a proximal direction ([0052]).
Regarding claim 26, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses each of the proximal apices of the stent are circumferentially offset from the distal apices (Figure 2).
Regarding claim 27, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 

Regarding claim 28, the Greenberg Berra Combination teaches the system of claim 27 substantially as is claimed, 
wherein Greenberg further discloses of the at least five additional z-stents, proximal and distal z-stents are coupled to an inner surface of the graft (Figures 1-2) and at least three intermediate z-stents are coupled to an outer surface of the graft (Figure 1 items 9).
Regarding claim 29, Greenberg discloses a stent-graft system for treatment of a medical condition, the system comprising:
a proximal component comprising a graft having proximal and distal ends, and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions, where at least one of the distal apices of the stent is attached to the graft using one or more sutures,
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion so that the radius of curvature of one of the proximal apices is greater than that of one of the distal apices; and 
a distal component comprising a graft having proximal and distal ends (see the rejection to claim 21 above), where upon deployment, the proximal and distal components at least partially overlap with one another to permit a fluid passageway therebetween (Figures 5-6 and [0058]), 
where one of the proximal apices comprises a first radius of curvature (Figures 1-2),
but is silent with regards to a radius of curvature of one of the distal apices is from about 0.6-1.5 mm, and a ratio of the second radius of curvature to the first is about 1:2.6 to about 1:18.
However, regarding claim 29 Berra teaches a stent in which a radius of curvature of a distal apex of a stent is from about 0.6 – 1.5 mm ([0063] radius of curvature of “approximately 0.5 mm” is understood to teach/make obvious a radius of curvature of 0.5 mm (see explanation in the rejection to claim 21 above)), and 
a radio of a radius of curvature of the distal apices to proximal apices is about 1:2.6 to about 1:18 ([0063] approximately 0.5:approximately 1.5 is about 1:3). See the explanation/reasoning to combine in the rejection to claim 21 above.
Regarding claim 31 see the rejection to claim 26 above.
Regarding claim 32 see the rejection to claim 27 above.
Regarding claim 34, the Greenberg Berra Combination teaches a stent-graft system for treatment of a medical condition, the system comprising:
a proximal component comprising a graft having proximal and distal ends, and further comprising a stent having a plurality of proximal and distal apices connected by a plurality of generally straight portions, where at least one of the distal apices of the stent is attached to the graft using one or more sutures,
where each proximal apex comprises a first curved portion and each distal apex comprises a second curved portion so that the radius of curvature of one of the proximal apices is greater than that of one of the distal apices; and 
a distal component comprising a graft having proximal and distal ends, where upon deployment, the proximal and distal components at least partially overlap with one another to permit continuous flow therebetween (see the rejection to claim 21 above), 
and wherein Berra further teaches a first radius of curvature of one of the distal apices of the stent is at least two times less than a second radius of curvature of one of the proximal apices ([0063] 0.5 mm is at least two time less than 1.5 mm). Please see the explanation/reason to combine in the rejection of claim 21 above.
Regarding claim 35 see the rejection to claim 29 above.
Regarding claim 36 see the rejection to claim 26 above.
Regarding claim 38 see the rejection to claim 25 above.
Regarding claim 39, the Greenberg Berra Combination teaches the system of claim 34 substantially as is claimed, 

but is silent with regards to the first radius of curvature being about 1 mm and the second radius of curvature being about 6 mm.
However, regarding claim 39 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the values for the first and second radii of curvature so that they are 1 mm and 6 mm respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). Berra has established that having a bare stent having apices with larger radii of curvature than an attachment end of the stent to the remainder of the covered stent is established to both anchor the stent in place within a lumen while preventing/reducing the chance of perforation of the vessel (Berra [0165]-[0167]). The Examiner notes further that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Notably, the specific ranges which would work for dimensions for both suturing and preventing perforation of a vessel would likewise be obvious to the person of ordinary skill in the art. Finally, the Examiner notes the lack of criticality of the specific dimensions or proportions of the distal/proximal apices relative to each other, since Applicant’s specification [0035]-[0036] states that the range of working ratios of proximal/distal radii of curvature are so broad so as to be equally effective from 1:2.6 to 1:18. No and ratios of distal/proximal apices which fall into this range are considered to be obvious over one another as not providing any specific benefit or reason for use over any other.
Regarding claim 40 see the rejection to claim 27 above.

Claim(s) 23, 30, 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenberg in view of Berra as is applied above, further in view of White et al. (US 5782904 A) hereinafter known as White.
Regarding claim 23, the Greenberg Berra Combination teaches the system of claim 21 substantially as is claimed, 
wherein Greenberg further discloses the distal component further comprises a proximal z-stent coupled to the graft (Figure 3 item 28), 
but is silent with regards to the proximal end of the graft comprising a scallop that follows generally the shape of the proximal z-stent.
However, regarding claim 23 White teaches wherein a proximal end of a graft comprises a scallop that follows the shape of a proximal z-stent (Figures 2-3). Greenberg and White are involved in the same field of endeavor, namely stent-grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graft to have a scallop that follows the shape of the proximal stent such as is taught by White in order to reduce the possibility that a piece of the graft present between the apices would project into the lumen and possibly partially occlude the lumen.
claim 30 see the rejection to claim 23 above.
Regarding claim 37 see the rejection to claim 23 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/25/22